

102 HR 2574 IH: To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a portion of United States Route 74 in North Carolina as a future interstate, and for other purposes.
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2574IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Ms. Foxx (for herself and Mr. Cawthorn) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a portion of United States Route 74 in North Carolina as a future interstate, and for other purposes.1.Designation of future interstate(a)Designation as high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240) is amended by adding at the end the following:(92)United States Route 74 from Columbus, North Carolina to Kings Mountain, North Carolina..(b)Designation as future interstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking and subsection (c)(91) and inserting subsection (c)(91), and subsection (c)(92).